DETAILED ACTION
Examiner’s Comment

This communication is in response to the Amendment filed 8 February 2021.
Claims 1, 4, 6-13, 15, 17-21 and 23-32 are pending.  In the Amendment filed 8 February 2020, claims 1, 12, 20 and 30 are amended and claims 2, 3, 5, 14, 16 and 22 are canceled.
As a result of the Amendment filed 8 February 2020, claims 1, 4, 6-13, 15, 17-21 and 23-32 (renumbered as 1-26) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/886,225, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The one page Specification of the provisional application fails to provide support for the detailed claimed limitation.  The Specification merely provides support for the broad concept.  Therefore, the date of 10/3/2014 is being utilized as the effective filing date of the claimed invention. 

Claim Objections
The objection to claim 30 is withdrawn as necessitated by amendment to the claim.

Response to Arguments
The Examiner agrees that the prior art of record fails to teach the newly added limitations.

Allowable Subject Matter
Claims 1, 4, 6-13, 15, 17-21 and 23-32 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167